Citation Nr: 9919526	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  97-29 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for major depression, 
including as secondary to service-connected bilateral 
hearing loss.

2. Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1970 to 
January 1974.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a July 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. No competent evidence has been submitted to demonstrate 
that the veteran has major depression related to his 
period of active military service, or to a service-
connected disability.

3. A VA audiological examination in May 1997 showed puretone 
thresholds in four frequencies from 1,000 to 4,000 Hertz 
that averaged 58 decibels in the veteran's right ear with 
speech recognition of 94 percent.  Pure tone thresholds at 
those frequencies in the veteran's left ear averaged 57 
decibels with speech recognition of 94 percent.


CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim for service connection for major depression, 
including as secondary to service-connected bilateral 
hearing loss.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (1998).
2. A disability evaluation in excess of 20 percent for 
bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.951(a), 4.7, 4.85-
4.87, Diagnostic Code 6101 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran indicated at his 
November 1998 VA examination that he was receiving Social 
Security Administration (SSA) disability benefits; however, 
he has not alleged that records pertinent to the issues on 
appeal were in the possession of SSA, or did he request the 
Board to remand the case for the purpose of obtaining SSA 
records.  Therefore, the Board has determined that a remand 
for the purpose of obtaining SSA records is not warranted.

I. Service Connection For Depression

The veteran is seeking service connection for major 
depression, as secondary to service-connected bilateral 
hearing loss.  The legal question to be answered, initially, 
is whether the veteran has presented evidence of a well-
grounded claim; that is, a claim that is plausible.  If he 
has not presented a well-grounded claim, his appeal must fail 
with respect to this claim and there is no duty to assist him 
further in the development of his claim.  38 U.S.C.A. 
§ 5107(a).  As will be explained below, the Board finds that 
the veteran's claim for service connection for major 
depression, as secondary to service-connected bilateral 
hearing loss, is not well grounded.

A.  Factual Background

When examined for entrance into service in November 1970, no 
psychiatric abnormality was reported and the veteran was 
found qualified for active service.  Service medical records 
are entirely negative for complaints or diagnoses of, or 
treatment for, a psychiatric disorder, nor was a psychiatric 
disorder reported when the veteran was examined for discharge 
in December 1973.

Post service, VA and private medical records, reports and 
statements, dated from 1974 to 1998, are associated with the 
claims file.  According to a March 1974 VA examination 
report, the veteran complained of some left ear hearing loss 
and a psychiatric disorder was not diagnosed.  In May 1974, 
the RO granted service connection for left ear hearing loss 
and assigned a noncompensable disability evaluation.

VA medical records, starting in approximately 1990, document 
the veteran's repeated hospitalizations for treatment of 
alcohol dependence.  He was also diagnosed with major 
depression.  

In a January 1992 rating decision, the RO granted service 
connection for right ear hearing loss and assigned a 
compensable disability evaluation for the bilateral hearing 
disability.  Service connection for tinnitus was also 
assigned and awarded a compensable evaluation.

According to a September 1992 statement from a VA physician, 
the veteran was hospitalized for a major depressive episode 
and alcohol dependence.  The VA doctor said that, due to the 
veteran's past history of his use pattern (of alcohol, 
apparently), it was felt that the veteran had extreme 
difficulty in abstinence and was a high risk for using 
(alcohol, apparently) again.  

The veteran was hospitalized by VA, from January to February 
1992, for treatment of alcoholism.  The hospital record notes 
that he had decreased hearing acuity and wore bilateral 
hearing aids.  Diagnoses included alcohol dependence and 
depressive disorder, not otherwise specified with anxiety 
features.  

VA hospitalized the veteran in July 1992.  The medical record 
indicates that he was last hospitalized in February 1992 and 
his longest period of sobriety was five months (in 1990).  He 
was separated for one month from his wife of over twenty 
years because he started to drink again.  The veteran was 
laid off from his construction job in November 1991 due to a 
job-related injury and lack of work.  He had been depressed 
for six months.  The veteran attempted suicide on three 
occasions within the last eight months, superficially 
slashing his wrists and attempted hangings.  The record 
further notes that, March 1992, when treated at a VA medical 
center, the veteran was told he was not so much depressed as 
he needed to stop drinking.  Diagnoses included alcohol 
dependence and depression.

VA hospitalized the veteran in September 1992 after he came 
to the emergency room with feelings of suicidality but no 
intent.  The veteran felt suicidal and depressed and said 
these symptoms were gone when he was abstinent.  

According to a January 1993 VA hospital summary, the veteran 
was hospitalized for treatment of alcohol dependence and 
depression.  A psychiatry consultation record prepared at 
admission reflects the veteran's complaints of depression, 
recent suicidal ideation and heavy drinking.  He had a 
twenty-year history of alcohol abuse with multiple 
hospitalizations for substance abuse and depression.  The 
assessment was recurrent major depression treated with 
medication and outpatient psychotherapy, no suicidal ideation 
at that time and chronic alcohol dependence.  The hospital 
record also indicates that the veteran had three problems: 
ineffective coping leading to substance abuse, lack of sober 
friends or leisure time activity and employment.

Private hospital records, dated in 1995 and 1996, document 
the veteran's hospitalizations for treatment of major 
depression, recurrent and alcohol dependence.  A December 
1996 statement from Richard S. Goldberg, M.D., a 
psychiatrist, indicates that the doctor repeatedly 
hospitalized the veteran for major depression, recurrent.  
The veteran received pharmacotherapy and required ECT 
(electroshock) treatments on several occasions.

A March 1997 VA outpatient record describes the veteran's 
complaints of increased depression over the past three months 
due to problems with his wife.  He had been sober for two 
years.  The diagnoses were major depression with a history of 
alcohol abuse.

The veteran underwent VA psychiatric examination in May 1997.  
According to findings in the examination report, the veteran 
believed his depression became dramatic in 1980, at which 
time he sought aggressive treatment, and indicated that it 
had to due with family problems related to substance abuse 
and loss of employment.  Regarding the veteran's hearing 
problem, he said it had just started and he just suddenly 
became aware that his hearing was no longer acute.  The 
veteran believed his lack of hearing acuity was caused by 
noise encountered in service.  The diagnosis was major 
depression.  In the VA examiner's opinion, from the history 
given at the examination, it seemed that the veteran's 
depression was not likely to be secondary to the hearing 
loss.  

According to a VA audio-ear disease examination report, also 
dated May 1997, the veteran had major depression not relieved 
by medication, underwent sixteen ECT treatments in 1995 and 
1996 and was currently treated at a VA hospital.  The 
diagnoses were bilateral sensorineural hearing loss, 
moderately severe, intermittent tinnitus and major depression 
post electroshock therapy (from history).

In an October 1997 written statement, the veteran said he had 
worn hearing aids for approximately six years.  He described 
difficulty hearing in a noisy environment, using a telephone 
and having conversations with people.  The veteran said he 
believed his hearing disability contributed to his depression 
because he felt alone in the world. 

A May 1998 statement from the SSA indicates that the veteran 
was in receipt of SSA disability benefits.

A November 1998 VA psychiatric examination report includes 
the veteran's complaints of depression, hopelessness, 
suspiciousness and sleep difficulty.  He was noted to be 
unemployed and on SSD (SSA) disability.  Major depressive 
disorder and alcohol dependency, in remission for two years, 
were diagnosed.

A November 1998 VA general medical examination report 
reflects the veteran's history of depression for ten years 
and memory loss secondary to head injury and ECT treatment.  
He was noted to be disabled since 1992, secondary to major 
depression.  There was decreased right ear hearing, as 
compared to the left.  The examiner said the veteran was 
incapable of managing his benefits in his own best interest 
without restrictions.  Diagnoses included major depression 
and partial hearing loss.

B.  Analysis

According to 38 U.S.C.A. §§ 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of a psychosis in 
service, its incurrence coincident with service will be 
presumed if it was manifest to a compensable degree within 
one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 
(1998).  While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

As with claims for direct service connection, however, claims 
for secondary service connection must be well grounded.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation, the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  A 
well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  See Epps v. Gober, 126 F.3d 1464 (1997).

The veteran has contended that service connection should be 
granted for depression as secondary to his service-connected 
bilateral hearing loss.  Although the evidence shows that the 
veteran currently has major depression, no competent medical 
evidence has been submitted to show that this disability is 
related to service or to a service-connected disability.  On 
the other hand, the record reflects that no psychiatric 
abnormality was found on separation from service and the 
first post service evidence of record of major depression is 
from approximately 1992, nearly eighteen years after the 
veteran's separation from service.  Moreover, in May 1997, a 
VA examiner opined that it was unlikely that the veteran's 
depression was secondary to his service-connected hearing 
loss.  In short, no medical opinion or other medical evidence 
relating the veteran's major depression to any incident of 
service, or to a service-connected disability, has been 
presented.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu, 2 Vet. App. at 494.  See also Harvey v. 
Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the veteran has 
not submitted any medical opinion or other medical evidence 
that supports his claim.  The evidence now of record fails to 
show that the veteran has major depression related to service 
or any incident thereof, including a service-connected 
disability.  Thus, this claim may not be considered well 
grounded.  38 U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. §§ 3.303, 
3.310.  Since the claim is not well grounded, it must be 
denied.  See Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).

II. Increased Rating For Bilateral Hearing Loss

The veteran's claim for an increased evaluation for bilateral 
hearing loss is plausible and capable of substantiation and, 
thus, well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) 
(a claim of entitlement to an increased evaluation of a 
service-connected disability generally is a well-grounded 
claim). When a veteran submits a well-grounded claim, VA must 
assist him in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a).  The Board is satisfied that all 
relevant evidence has been obtained regarding the veteran's 
claim, and that no further assistance to the veteran with 
respect to this claim is required to comply with 38 U.S.C.A. 
§ 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1998) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected bilateral hearing loss, and has found nothing in 
the historical record that would lead to a conclusion that 
the current evidence of record is inadequate for rating 
purposes.  In addition, it is the judgment of the Board that 
this case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1998).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's statements regarding the effect that the 
bilateral hearing loss has had on his life have been noted.  
In evaluating service-connected hearing impairment, however, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App.  345, 349 (1992). 

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry testing 
in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the revised rating 
schedule establishes eleven auditory acuity levels, 
designated from Level I for essential normal acuity through 
Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic 
Codes 6100 to 6110 (1998).

Effective June 10, 1999, certain regulatory changes were made 
to the criteria for evaluating audiological disabilities, as 
included in 38 C.F.R. §§ 4.85-4.87.  See 64 Fed. Reg. 25202-
25210 (1999).  Generally, when the laws or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 312-13 (1991).  
But see Rhodan v. West, 12 Vet. App. 55, 57 (1998).

The Board observes that summary information accompanying the 
regulatory changes to the rating criteria for evaluating 
audiological disabilities specifically indicates that, except 
for certain "unusual patterns of hearing impairment", the 
regulatory changes do not constitute liberalizing provisions.  
Id.  The "unusual patterns of hearing impairment" include 
cases where the pure tone thresholds at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) 
is 55 decibels or more, or where the pure tone thresholds are 
30 decibels or less at 1,000 Hertz and 70 decibels or more at 
2,000 Hertz.  Neither hearing loss pattern is evident in the 
current case; as such, the Board finds that its action on the 
veteran's claim at this time will not result in any prejudice 
to him even though the agency of original jurisdiction (here 
the RO) had not yet had an opportunity to apply these 
regulatory changes to the veteran's claim.  See generally 
Bernard v. Brown, 4 Vet. App. 384 (1994).

As noted above, service connection for left ear hearing loss 
was granted by the RO in a 1974 rating decision that assigned 
a noncompensable evaluation.  In its January 1992 action, the 
RO granted service connection for right ear hearing loss.  A 
20 percent disability evaluation was assigned to the 
veteran's bilateral hearing disability.

In March 1997, the RO received the veteran's claim for an 
increased rating for his service-connected bilateral hearing 
loss.

In May 1997, VA examined the veteran's hearing loss.  The VA 
examination report shows the veteran's pure tone thresholds, 
in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
15
20
60
75
80
58
LEFT
20
25
65
70
70
57

The average pure tone threshold was 58 decibels in the 
veteran's right ear and 57 decibels in his left ear.  Speech 
audiometry revealed speech recognition ability of 94 percent 
in the veteran's right ear and 94 percent in his left ear.  
The audiologic test results showed bilateral sensorineural 
hearing loss with complaints of tinnitus, not manifested at 
the time of examination.  Continued use of bilateral hearing 
aids was recommended.

Findings of the November 1998 VA general examination included 
decreased right ear hearing as compared to left.  The right 
tympanic membrane was cloudier than the left and partial 
hearing loss was diagnosed.

The audiometric findings are commensurate with a Level II 
hearing in the veteran's service-connected right ear and a 
Level I hearing in the veteran's service-connected left ear 
and are commensurate with a noncompensable disability 
evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6101.  
However, as the RO noted in September 1997, although the 
veteran's hearing loss was indicative of only a 0 percent 
impairment, his 20 percent rating was protected as it had 
been assigned prior to a December 1987 change in the rating 
schedule that assessed hearing acuity.  See 52 Fed. Reg. 
44,119 (1987); also see Fugere v. Derwinski, 1 Vet. App. 103 
(1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992); 38 C.F.R. 
§ 3.951(a).

In reaching its decision, the Board has taken into account 
the veteran's statements regarding his progressively 
worsening hearing. Nevertheless, for the reasons set forth 
above, an increase in the evaluation now assigned is not in 
order. The evidence is not so evenly balanced that there is 
doubt as to any material issue.  38 U.S.C.A. § 5107.









ORDER

Service connection for depression, including as secondary to 
service-connected bilateral hearing loss is denied.

An increased evaluation for bilateral hearing loss is denied.


		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

